Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US pat. App. Pub. 20170127384) and in view of Sumiuchi (US pat. App. Pub. 20180132305).  
4.	As per claims 1, 13, and 14, Shimada discloses a non-transitory computer-readable recording medium, a terminal device and a communication device storing computer-readable instructions for a terminal device, wherein the computer-readable 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Sumiuchi’s teachings of after a first wireless connection with a communication device has been established with the teachings of Shimada, for the purpose of effectively tprotecting the connection information parameters from unauthorized AP’s intruders.  
5.	As per claim 2, Shimada discloses the non-transitory computer-readable recording medium, wherein the cause screen includes a first screen that includes a character string indicating that the process has failed due to the specific parameter (paragraphs: 29, 43).
6.	As per claim 3, Shimada discloses the non-transitory computer-readable recording medium, wherein the cause screen includes a second screen for designating a new parameter instead of the specific parameter, the computer-readable instructions, when executed by the processor, further cause the terminal device to: in a case where the new parameter is designated on the second screen, send second connection information including the new parameter to the communication device by using the first wireless connection and not via an access point (paragraphs: 41, 52, 73).
7.	As per claim 4, Shimada discloses the non-transitory computer-readable recording medium, wherein the first connection information includes first identification information for identifying the target access point and a first password, in a case where the failure notification indicating that the process has failed due to the first password which is the specific parameter is received from the communication device, the second 
8.	As per claim 5, Shimada discloses the non-transitory computer-readable recording medium, wherein when the second screen is displayed on the display unit, the first designation area is in a state where the first identification information has been designated and the second designation area is in a state where the first password is not designated (paragraphs: 42, 54).
9.	As per claim 6, Shimada discloses the non-transitory computer-readable recording medium, wherein the first connection information includes first identification information for identifying the target access point and a first password, in a case where the failure notification indicating that the process has failed due to the first identification information which is the specific parameter is received from the communication device, the second screen is displayed on the display unit, the second screen including a first designation area for designating second identification information different from the first identification information and a second designation area for designating a second password different from the first password (paragraphs: 65, 96, 104), the first 
10.	As per claim 7, Shimada discloses the non-transitory computer-readable recording medium, wherein the first designation area is in a state where the first identification information is incapable of being designated (paragraphs: 30, 58).
11.	As per claim 8, Shimada discloses the non-transitory computer-readable recording medium, wherein the first connection information includes first identification information for identifying the target access point, a first password, and first scheme information that is a combination of a first authentication scheme and a first encryption scheme, in a case where the failure notification indicating that the process has failed due to the first scheme information which is the specific parameter is received from the communication device, the second screen is displayed on the display unit, the second screen including a first designation area for designating second identification information different from the first identification information and a second designation area for designating a second password different from the first password (paragraphs: 47, 124, 129), the first designation area is emphasized as compared to the second designation area, in a case where the second identification information and the second password are designated on the second screen, the second connection information is sent to the communication device by using the first wireless connection and not via an 
12.	As per claim 9, Shimada discloses the non-transitory computer-readable recording medium, wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to: in a case where the process has succeeded in the communication device, receive a success notification indicating that the process has succeeded from the communication device by using the first wireless connection not via an access point; and in a case where the success notification is received from the communication device, establish a second wireless connection with the target access point via the wireless interface to participate in a wireless network formed by the target access point as a child station (paragraphs: 58, 126, 137).
13.	As per claim 10, Shimada discloses the non-transitory computer-readable recording medium, wherein the communication device is a printer capable of executing printing, the computer-readable instructions, when executed by the processor, further cause the terminal device to: in a case where the second wireless connection is established with the target access point and a printing operation for causing the communication device which is the printer to execute the printing is accepted, send print data representing an image to be printed to the communication device by using the second wireless connection and via the target access point (paragraphs: 34, 59, 76).

15.	As per claim 12, Shimada discloses the non-transitory computer-readable recording medium, wherein the instruction is for disconnecting the first wireless connection by stopping energization to a wireless interface of the communication device (paragraphs: 90, 115).
16.	As per claim 15, Shimada discloses the communication device, wherein the first connection information includes a first password, the process includes a specific communication via the wireless interface in which the first password included in the first connection information is used, and in a case where the process has failed due to the specific communication, the failure notification indicating that the process has failed due to the first password which is the specific parameter is sent to the terminal device by using the first wireless connection and not via an access point (paragraphs: 68, 74, 79).
17.	As per claim 16, Shimada discloses the communication device, wherein the first connection information includes first identification information for identifying the target access point, the process includes sending a Probe request signal including the first 
18.	As per claim 17, Shimada discloses the communication device, wherein the memory stores specific scheme information supported by the communication device, the specific scheme information being a combination of a specific authentication scheme and a specific encryption scheme, the first connection information includes first scheme information that is a combination of a first authentication scheme and a first encryption scheme, the process includes determining whether the specific scheme information stored in the memory matches the first scheme information included in the first connection information (paragraphs: 47, 124, 129), and in a case where the process has failed due to a determination that the specific scheme information and the first scheme information do not match, the failure notification indicating that the process has failed due to the first scheme information which is the specific parameter is sent to the terminal device by using the first wireless connection and not via an access point (paragraphs: 70, 101, 131). 
Citation of References
19. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 

Konji (US pat. App. Pub. 20170123739): elaborates that if the connection method being used by a terminal device is different from the connection method being used by a communication device, the connection method cannot be switched automatically. The terminal device determines whether or not communication with the communication device is available on the currently connected network, based on identification information identifying the communication device and obtained when the communication device was registered. If communication with the communication device is not available, the terminal device determines whether or not changing the current network connection to the network that was used by the communication device when the communication device was registered is possible, and changes the network connection.  
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436